DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered. 
Election/Restrictions
Applicant elected without traverse Group (I) in the reply filed on 8/15/2017, drawn to compounds of formula (I), and compositions thereof, embraced by claims 1, 2, 16 and 25-32. Applicant also elected the following species:

    PNG
    media_image1.png
    179
    504
    media_image1.png
    Greyscale
and indicated claims 1, 2, 16 and 25-32 read on said species. The elected species was not found, therefore, the search was expanded. 
In summary, claims 2-16, 25 and 42-55 are currently pending and claims 2, 16 and 25 are under consideration. Claims 3-15 and 42-55 are withdrawn based on the restriction requirement. 
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Priority
Applicant has provided a certified copy of the foreign priority application and a translation of said application has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Objections
Claim 2 is objected to because of the following informalities: compound 56 and 154 are the same.  Appropriate correction is required.

Claim Rejections
The rejection of claims 2, 16 and 25, as each directed to an improper Markush group is withdrawn based on the amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nebolsin et al. (U.S. 20050180953 or 7759313).
The reference teaches the following species:

    PNG
    media_image2.png
    65
    242
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    83
    273
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    56
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    17
    589
    media_image5.png
    Greyscale
, see page 2, compound 12. The compounds are tested in many different pharmacological assays in solution, e.g. page 8, paragraph 0075. Therefore, said claims are anticipated by Nebolsin et al. 

Claim Rejections - 35 USC § 103
The rejection of claims 2, 16 and 25 under 35 U.S.C. 103 as being unpatentable over Nebolsin et al. (US 20080319040) is withdrawn based on the affidavit submitted by Dr. Nebolsin. The declaration provides an increase in the in vivo bioavailability of compounds 73, 74, 75, 77 and 78 versus compound IV, which increased from about 1.8-3 times higher. Thus, the rejection is withdrawn.

Double Patenting
The rejection of claims 2, 16 and 25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8940780, is withdrawn affidavit submitted by Dr. Nebolsin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624